Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.

 Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This reissue application (Serial No. 16/684,332) filed November 14, 2019 is a divisional reissue application of Serial No. 15/944,480, now RE47,797, which is a reissue of U.S. Patent No. 9,303,050 to Benayoud et al (the '050 patent), which issued from U.S. patent application 14/624,171 (the ‘171 application) with claims 1-9 on April 5, 2016.

More than one Reissue Application
	There is no requirement that a family of continuation reissue applications issue at the same time; however, it is required that they contain a cross reference to each other in the specification.  37 CFR 1.177(a) requires that all multiple reissue applications resulting from a single patent must include as the first sentence of their respective specifications a cross reference to the other reissue application(s).  See also MPEP 1451(I).  Currently, such a cross-reference is not present in RE47,797, which issued from Serial No. 15/944,480.  It is suggested that Applicant amend the specification of RE47,797 by Certificate of Correction to include the cross reference.

Scope of Claims
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 46-52, as per the amendment filed 11/10/2020, directed to a method for preparing B-1939.  Claim 46 is independent and representative.

    PNG
    media_image1.png
    512
    975
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 251
35 USC. 251(a)
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent.  No new matter shall be introduced into the application for reissue.

Claims 46-51 are rejected as not complying with the original patent requirement under 35 U.S.C 251.
As stated in Forum US, Inc. v Flow Valve, LLC, 926 F.3d 1346, 2019 USPQ2d 221227 (Fed. Cir. 2019), for broadening reissue claims, the specification of the original patent must do more than merely suggest or indicate the invention recited in reissue claims; “[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.” Indus. Chems., 315 U.S. at 676.  Stated differently, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares, 771 F.3d at 1362. 
The amination reaction for preparation of B1939, i.e., ER-086526, is disclosed at col. 113, line 12 through col. 114, line 64 of the ‘050 patent.  The precursor materials shown in the ‘050 patent are the reactant compound ER-076349 (see the reaction scheme at col. 113), the intermediate tosylate compound ER-082892, and the intermediate epoxide compound ER-809681 (see col. 114, lines 6-7).  The ‘050 patent, at col. 2, lines 32-38, incorporates by reference U.S. Patent 6,365,749 to Littlefield, which also shows B2294 as a precursor for amination (see cols. 117-118 of Littlefield).
Reissue claims 46-51 do not recite any of compounds ER-076349, ER-082892, ER-809681 or B2294 as the precursor for the reaction to B1939.  Rather, they more generally recite that the precursor comprises position C35 of B1939 and, as per dependent claims 47-50, further define the C34 and/or C35 position of the generic precursor.
The ‘050 patent, incorporating by reference Littlefield, does not “clearly and unequivocally disclose” the claimed amination reaction without using ER-076349, ER-082892, ER-809681 or B2294 as the precursor to B1939.  There is no evidence from the specification of the ‘050 patent, incorporating by reference Littlefield, that the original patent intended to claim an amination reaction for preparation of B1939 with a generic precursor having a position C35 of B1939 as here claimed.  There is no discussion of such a generic precursor for amination in the Abstract, Summary of the Invention, Detailed Description or anywhere else in the disclosure.  The only disclosure of precursors for amination are the specific precursor compounds discussed above at col. 113, line 12 through col. 114, line 64 of the ‘050 patent and at col. 117-118 of Littlefield.   Since the ‘050 patent, incorporating by reference Littlefield, does not clearly and unequivocally disclose the claimed generic precursor, claims 46-41 are not to the same invention as that disclosed in the original patent and thus, do not comply with the original patent requirement of 35 USC 251(a).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 46-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 6,365,759 to Littlefield et al (hereinafter “Littlefield”) in view of Morrison et al, Organic Chemistry, fourth edition, Allyn and Bacon, Inc., 1983, pp. 210-211 (hereinafter “Morrison”), Wang et al, “The Synthesis of Pharmaceutical Intermediates in Supercritical Fluids,” Ind. Eng. Chem. Res., 2000, 39, pp. 4487-4490 (hereinafter “Wang”), and U.S. Patent 4,107,206 to Hewett et al (hereinafter “Hewett”).
As seen in the reaction scheme at col. 117, lines 25-53, reproduced below, Littlefield reacts a precursor to B-1939, i.e., the compound B2294, with an amine under conditions to aminate position C35 (see also the synthesis at col. 117, line 63 through col. 118, line 55):

    PNG
    media_image2.png
    441
    354
    media_image2.png
    Greyscale

The “MsO” in compound B2294 is mesylate (col. 69, lines 1-40), and thus, B2294 has a sulfonyloxy group at the C35 position.  Note also there is a hydroxyl group at position C34 of B2294.
Littlefield differs from the instant claims in that Littlefield does not specifically teach both R and R’ as hydrogen, i.e., the amine reactant is NH3 (ammonia), and thus, the resulting product is B-1939.  B-1939 is disclosed in Littlefield at col. 70, lines 40-50, but is exemplified as produced by a different reaction which uses an azide (see cols. 69-70).  
Citing Table 1 and Figs. 3 and 4, Littlefield teaches that “[reversibility] ratios close to or equal to one indicat[es] likely potent in vivo anti-tumor compounds.” (See col. 120, lines 25-28).  As seen in Table 1 of Littlefield, B-1939 is one of eleven compounds having a reversibility ratio of 1.0.  In fact, out of all the compounds in Table 1, Littlefield’s Figs. 3 and 4 specifically demonstrate the anti-tumor activity for B-1939 relative to Paclitaxel and a vehicle control (see also col. 3, lines 19-26 and col. 120, lines 25-28).
	While Littlefield does not give specific definitions for R and R’ for the amine reactant at col. 117, lines 25-53, Littlefield exemplifies one as hydrogen and the other as an organic group, e.g., RR’N- in the reaction product is N-isopropylamino, or both as organic groups, e.g., RR’N- is N,N-dimethylamino (see col. 118, lines 20-55).
Morrison teaches that the nucleophile ammonia (NH3) converts an alkyl halide (R-X) into protonated amine, and that alkyl esters of sulfonic acids are most commonly used in place of alkyl halides (see pp. 210-211).  In particular, the sulfonates are weak bases and hence good leaving groups:

    PNG
    media_image3.png
    69
    247
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    106
    321
    media_image4.png
    Greyscale


Morrison teaches that the most commonly used sulfonates are tosylates, but mesylates as in Littlefield’s reaction scheme at col. 117, lines 25-53, are also used (see p. 211 of Morrison).
	Wang teaches that “[g]enerally most ammonolyses of organic esters, mesylates, or other sulfonates are either carried out in aqueous ammonia solution or in organic solvents saturated with NH3.” (See p. 4487, 2nd col.)  Aqueous ammonia solution is ammonium hydroxide as per instant claim 51.  In Scheme 2 on p. 4488, Wang exemplifies the following ammonolyses of mesylates to amines:
                            
    PNG
    media_image5.png
    193
    349
    media_image5.png
    Greyscale

	Hewett converts the hydroxyl group of starting compound V:
                                  
    PNG
    media_image6.png
    115
    284
    media_image6.png
    Greyscale

to an amino group:
                              
    PNG
    media_image7.png
    124
    235
    media_image7.png
    Greyscale

wherein R1 and R2 are hydrogen, alkyl, alkenyl, etc. (see col. 1, lines 9-28 and col. 3, lines 23-62).  Hewett teaches that “[t]he conversions from a hydroxyl group into an amino group are well-known and described in any chemical handbook.” (See col. 3, lines 60-62, emphasis added).  For example, the hydroxyl group may be converted into a leaving group, such as the mesyloxy group, or tosyloxy group, etc. (as in Littlefield, Morrison and Wang), and then reacted with an amine according to the general formula III:

    PNG
    media_image8.png
    77
    237
    media_image8.png
    Greyscale

wherein R1’ and R2’ are hydrogen, alkyl, alkenyl, etc. (see col. 2, lines 20-32 and col. 3, lines 45-52).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have performed the amination reaction at col. 117, lines 25-53 of Littlefield using ammonia, i.e., wherein R and R’ in Littlefield’s RR’NH reactant are each hydrogen, e.g., aqueous ammonia, so as to produce compound B-1939 disclosed in Littlefield because Littlefield is not limited in the R and R’ groups and already exemplifies one of them as hydrogen; mesylates (instant claim 49) and tosylates (instant claim 50) are commonly reacted with ammonia, e.g., aqueous ammonia solution, to form an amine, as taught by Morrison, Wang and Hewett, and thus, the reasonable expectation of success and predictable result of obtaining compound B-1939 by amination using aqueous ammonia as the amine reactant in Littlefield’s amination reaction.  Further rationale is based on the fact that such a reaction avoids the use of an azide, which is exemplified by Littlefield to prepare B-1939 at cols. 69-70.  Wang teaches that azide reagents are well-known to be hazardous due to their explosiveness and toxicity (see p. 4487, 2nd col.)  Even further rationale for focusing on the preparation of B-1939 is the fact that, as noted above, Littlefield specifically singles out B-1939 for its anti-tumor activity.
	With respect to claim 52, as noted above, Hewett teaches that the hydroxyl group to be substituted with an amine group is first converted into the mesylate or tosylate (col. 3, lines 45-52).  Similarly, Littlefield teaches that mesylate compound B2294 in the reaction scheme at col. 117, lines 25-53 is prepared from compound B1973, i.e., a dihydroxy compound that reads on the dihydroxy compound in instant claim 52 (see col. 54, line 52 through col. 55, line 31 of Littlefield).  Similarly, in the reaction at cols. 113-114 of the ‘050 patent, the dihydroxy compound is converted into the tosylate (and epoxide) and then into the amine.
Claim 48 requires that the precursor comprises an epoxide formed by an oxygen atom bound to C34 and C35.  The epoxide forms in situ and subsequently disappears during Littlefield’s amination with amine (col. 117, lines 23-67), e.g., aqueous ammonia, just as it is formed in situ and subsequently disappears in the amination described at cols. 113-114 of the ‘050 patent (see in particular, col. 114, lines 4-7 of the ‘050 patent).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 46-50 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,450,324 (hereinafter the ‘324 reference patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because the method of manufacturing a pharmaceutical product in claims 1-17 of the ‘324 reference patent anticipates the instant claims since claims 1-17 prepare eribulin, i.e., the instant compound B-1939, by aminating the precursor compound in instant claim 52, i.e., the compound ER-076349 in claim 1 of the ‘324 reference patent.  Claims 1-17 of the ‘324 reference patent are of different scope than instant claims 46-50 and 52 since they further require process steps of producing ER-076349 and processing or directing the processing of the eribulin into a pharmaceutical product.
With respect to instant claims 49 and 50, claim 12 of the ‘324 reference patent teaches that the precursor compound ER-076349 is converted into ER-082892, which has a tosyloxy group.
With respect to claim 48, the epoxide forms in situ and subsequently disappears during the ‘324 reference patent’s claimed amination just as it is formed in situ and subsequently disappears in the amination described at cols. 113-114 of the ‘050 patent (see in particular, col. 114, lines 4-7 of the ‘050 patent).

Claim 51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of the ‘324 reference patent, as applied to claims 46-50 and 52 above, and further in view of Wang.
Claims 1-17 of the ‘324 reference patent, as relied upon for the reasons stated above, do not specifically teach that the amination is carried out using ammonium hydroxide.
Wang teaches that “[g]enerally most ammonolyses of organic esters, mesylates, or other sulfonates are either carried out in aqueous ammonia solution or in organic solvents saturated with NH3.” (See p. 4487, 2nd col.)  Aqueous ammonia solution is ammonium hydroxide.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used ammonium hydroxide so as to carry out the amination in claims 1-17 of the ‘324 reference patent since most ammonolyses of organic esters, mesylates, or other sulfonates are either carried out in aqueous ammonia solution or in organic solvents saturated with NH3, as taught by Wang.

Claims 46-50 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-19 of U.S. Patent No. 10,030,032 (hereinafter the ‘032 reference patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because the method of producing eribulin, i.e., instant compound B-1939, in claims 12-19 of the ‘032 reference patent anticipates the instant claims since claims 12-19 prepare the eribulin by aminating the precursor compound in instant claim 52, i.e., the compound ER-076349 in claim 12 of the ‘032 reference patent.  Claims 12-19 of the ‘032 reference patent are of different scope than instant claims 46-50 and 52 since they further require a process step of producing the ER-076349.
With respect to instant claims 49 and 50, claim 15 of the ‘032 reference patent teaches that the precursor compound ER-076349 is converted into ER-082892, which has a tosyloxy group.
With respect to claim 48, the epoxide forms in situ and subsequently disappears during the ‘032 reference patent’s claimed amination just as it is formed in situ and subsequently disappears in the amination described at cols. 113-114 of the ‘050 patent (see in particular, col. 114, lines 4-7 of the ‘050 patent).

Claim 51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-19 of the ‘032 reference patent, as applied to claims 46-50 and 52 above, and further in view of Wang.
Claims 12-19 of the ‘032 reference patent, as relied upon for the reasons stated above, do not specifically teach that the amination is carried out using ammonium hydroxide.
Wang is relied upon for the reason stated above in Rejection No. 4.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used ammonium hydroxide so as to carry out the amination in claims 12-19 of the ‘032 reference patent since most ammonolyses of organic esters, mesylates, or other sulfonates are either carried out in aqueous ammonia solution or in organic solvents saturated with NH3, as taught by Wang.

Claims 46-50 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-14 of U.S. Patent No. 9,695,188 (hereinafter the ‘188 reference patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because the method of producing eribulin, i.e., instant compound B-1939, in claims 7-14 of the ‘188 reference patent anticipates the instant claims since claims 7-14 prepare the eribulin by aminating the tosyloxy (as per instant claims 49-50) form of the precursor compound in instant claim 52, i.e., the compound ER-076349 in claim 7 of the ‘188 reference patent.  Claims 7-14 of the ‘188 reference patent are of different scope than instant claims 46-50 and 52 since they require further process steps of producing the tosyloxy compound from ER-076349.
With respect to claim 48, the epoxide forms in situ and subsequently disappears during the ‘188 reference patent’s claimed amination just as it is formed in situ and subsequently disappears in the amination described at cols. 113-114 of the ‘050 patent (see in particular, col. 114, lines 4-7 of the ‘050 patent).

Claim 51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-14 of the ‘188 reference patent, as applied to claims 46-50 and 52 above, and further in view of Wang.
Claims 7-14 of the ‘188 reference patent, as relied upon for the reasons stated above, do not specifically teach that the amination is carried out using ammonium hydroxide.
Wang is relied upon for the reason stated above in Rejection No. 4.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used ammonium hydroxide so as to carry out the amination in claims 7-14 of the ‘188 reference patent since most ammonolyses of organic esters, mesylates, or other sulfonates are either carried out in aqueous ammonia solution or in organic solvents saturated with NH3, as taught by Wang.

Claims 46-50 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 of U.S. Patent No. 9,303,039 (hereinafter the ‘039 reference patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because the method of producing eribulin, i.e., instant compound B-1939, in claims 8-11 of the ‘039 reference patent anticipates the instant claims since claims 8-11 prepare the eribulin by aminating the precursor compound in instant claim 52, i.e., the compound ER-076349 in claim 8 of the ‘039 reference patent.  Claims 8-11 of the ‘039 reference patent are of different scope than instant claims 46-50 and 52 since they further require further process steps for producing ER-076349.
With respect to instant claims 49 and 50, claim 12 of the ‘039 reference patent teaches that the precursor compound ER-076349 is converted into ER-082892, which has a tosyloxy group.
With respect to claim 48, the epoxide forms in situ and subsequently disappears during the ‘039 reference patent’s claimed amination just as it is formed in situ and subsequently disappears in the amination described at cols. 113-114 of the ‘050 patent (see in particular, col. 114, lines 4-7 of the ‘050 patent).

Claim 51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 of the ‘039 reference patent, as applied to claims 46-50 and 52 above, and further in view of Wang.
Claims 8-12 of the ‘039 reference patent, as relied upon for the reasons stated above, do not specifically teach that the amination is carried out using ammonium hydroxide.
Wang is relied upon for the reason stated above in Rejection No. 4.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used ammonium hydroxide so as to carry out the amination in claims 8-12 of the ‘039 reference patent since most ammonolyses of organic esters, mesylates, or other sulfonates are either carried out in aqueous ammonia solution or in organic solvents saturated with NH3, as taught by Wang.

Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive.
Rejection of claims 46-52 over Littlefield in view of Morrison, Wang, and Hewett:
	Applicant argues that in comparing Littlefield’s azide process for preparing B1939 and the instant process, a common starting point of compound ER-076349, i.e., B1793, i.e., the precursor compound in instant dependent claim 52 and reproduced below for convenience, should be used (Remarks, p. 5).  

    PNG
    media_image9.png
    202
    300
    media_image9.png
    Greyscale
(B1793)
Applicant further argues that when such a comparison is made, the B1939 yield of Littlefield’s azide process is 76%, whereas, as set forth in ¶¶ 9-11 of the Second Fang Declaration filed 01/10/2022, the claimed process has a B1939 yield range of 78% to 90.1%, with an average yield of 85.4% and a standard deviation of 2.7% (Remarks, pp. 3 and 5).  According to ¶ 9 of the Second Fang Declaration, the B1939 yield of the instant process is approximately 9% higher than that of Littlefield’s azide process, and also surprising since the instant process produces dimer as an impurity (Remarks, pp. 3-5).
	Applicant’s arguments are unpersuasive.  Initially, it is noted that page 3 of the Second Fang Declaration filed 01/10/2022 is barely legible.  It is requested that Applicant’s provide a more legible copy of the entire Second Fang Declaration.  With respect to instant claims 46-51, the proper starting point for comparing Littlefield’s process and the claimed process is the compound specifically shown by Littlefield as the starting compound for preparing B1939.  In particular, at col. 69, under the heading “Synthesis of B1939”, Littlefield shows the compound B2294, reproduced below, as the starting material.

    PNG
    media_image10.png
    182
    263
    media_image10.png
    Greyscale
.
	B2294 has an MsO group, i.e., a methyl sulfonyloxy group, at the C-35 position and reads on the “precursor” of instant claims 46, 47, 49 and 51.  B2294 is also an obvious variant of the precursor in claim 50, which has a tosyloxy (i.e., toluene sulfonoxy group) in place of the methyl sulfonoxy group, since the mesyloxy and tosyloxy groups are known alternative leaving groups for amination as per Hewett (col. 3, lines 45-52).  B2294 is also an obvious variant of instant claim 48’s epoxide precursor, which, as noted in the above rejection, is formed in situ.  The yield of B1939 from Littlefield’s process that starts with the B2294 sulfonyloxy precursor is based on the yields disclosed at col. 69, line 45 and col. 71, line 2 of Littlefield for the two steps of the process and is 0.92 x 0.87 x 100 = 80%.  Littlefield’s 80% yield is within the 78% to 90.1% yield range for the amination process set forth in ¶ 10 of the Second Fang Declaration, and is only slightly lower than the lower end, i.e., 82.8%, of the standard deviation of 2.7% from the 85.1% average, i.e., 85.1 - 2.3 = 82.8%.  Accordingly, nothing unexpected has been demonstrated with respect to claims 46-51, which do not require said B1793 compound as the precursor.
	With respect to claim 52, which requires B1793 as the precursor, ¶ 9 of the Second Fang Declaration notes that the yield of Littlefield’s azide process becomes 76% when starting from B1793.  This is so because B1793 is first converted to B2294 with a yield of 95% (col. 54, line 55 through col. 55, line 32 of Littlefield), and thus, the yield of B1939 in Littlefield’s process becomes 80% (noted in immediately preceding paragraph) x 0.95 = 76%.  However, nothing unexpected and commensurate in scope with claim 52 has been shown.  As noted in MPEP 716.02(d), objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support.
	In particular, the difference between Littlefield’s 76% yield and the lower yield of 78% in ¶ 10 of the Second Fang Declaration is small.  Neither claim 52, nor for that matter claims 46-51, recite a yield of B1939, nor are the reaction conditions recited in the claims.  This is important because B1939 yield is affected by the reaction conditions.  As noted in ¶ 37 of the first Fang Declaration filed 02/24/2021, the dimer byproduct argued by Applicant can be suppressed by adding an excess amount of ammonia or by conducting the reaction at a higher temperature.  In fact, the Wang reference teaches that a yield of up to 96% for conversion of mesylate to amine can be obtained using supercritical conditions of temperature and pressure to reduce byproducts (see pp. 4487-4488, in particular Scheme 2, second reaction).  Of note, ¶ 10 of the Second Fang Declaration does not provide the reaction conditions for the cited “commercial process”, and the ‘050 patent specification does not provide the B1939 yield for the process set forth at cols. 113-114 (reaction conditions given), which uses ER-076349, i.e., B1793, as the starting material. 

	As an alternative argument with respect to claims 46-52, Applicant argues that Littlefield’s direct conversion of azide to B1939, which has a yield of 87% (col. 71, line 2 of Littlefield), is comparable to said average of 85.1% (Remarks, p. 4).  In particular, Applicant argues that direct conversion of azide to B1939 is a single step whereas the claimed process is a multistep process, and thus, “that the yield of a multistep process is even closer to that of a single step is in and of itself surprising.” (Remarks, p. 4).
	This argument is unpersuasive.  Putting aside the fact that the only positively recited step in claims 46-52 is the single step of “reacting” the precursor with amine, Applicant’s allegation of a surprising result that a single step and multistep process provide close yields is attorney argument unsupported by factual evidence.  

Nonstatutory Double Patent Rejections:
	Applicant argues that they will file a terminal disclaimer to the ‘324, ‘032 and ‘188 patents, if appropriate, when the claims are otherwise found allowable (Remarks, p. 6).
	This is unpersuasive because claims 46-52 remain unpatentable for the reasons set forth above, and no terminal disclaimers have been received.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,303,050 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Timothy Speer can be reached on 313-446-4825.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991            

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991